Case 3:19-cv-00267-MMD-CLB Document 42 Filed 06/01/20 Page 1 of 3
Case 3:19-cv-00267-MMD-CLB Document 42 Filed 06/01/20 Page 2 of 3




                                         June 1
        Case 3:19-cv-00267-MMD-CLB Document 42 Filed 06/01/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 1st day of June, 2020, I caused to be served, a true and correct copy of the foregoing,

 4   STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE, by U.S. District Court

 5   CM/ECF Electronic Filing on:

 6   Robert Spahr #1005122
     c/o Law Librarian
 7   Northern Nevada Correctional Center
     P.O. Box 7000
 8   Carson City, NV 89702
     lawlibrarian@doc.nv.gov
 9

10

11
                                                          An employee of the
12                                                        Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
